Case 20-00397-ELG   Doc 9    Filed 09/30/20 Entered 09/30/20 12:40:09   Desc Main
                            Document      Page 1 of 11
Case 20-00397-ELG   Doc 9    Filed 09/30/20 Entered 09/30/20 12:40:09   Desc Main
                            Document      Page 2 of 11
Case 20-00397-ELG   Doc 9    Filed 09/30/20 Entered 09/30/20 12:40:09   Desc Main
                            Document      Page 3 of 11
Case 20-00397-ELG   Doc 9    Filed 09/30/20 Entered 09/30/20 12:40:09   Desc Main
                            Document      Page 4 of 11
Case 20-00397-ELG   Doc 9    Filed 09/30/20 Entered 09/30/20 12:40:09   Desc Main
                            Document      Page 5 of 11
Case 20-00397-ELG   Doc 9    Filed 09/30/20 Entered 09/30/20 12:40:09   Desc Main
                            Document      Page 6 of 11
Case 20-00397-ELG   Doc 9    Filed 09/30/20 Entered 09/30/20 12:40:09   Desc Main
                            Document      Page 7 of 11
Case 20-00397-ELG   Doc 9    Filed 09/30/20 Entered 09/30/20 12:40:09   Desc Main
                            Document      Page 8 of 11
Case 20-00397-ELG   Doc 9    Filed 09/30/20 Entered 09/30/20 12:40:09   Desc Main
                            Document      Page 9 of 11
Case 20-00397-ELG   Doc 9    Filed 09/30/20 Entered 09/30/20 12:40:09   Desc Main
                            Document      Page 10 of 11
Case 20-00397-ELG   Doc 9    Filed 09/30/20 Entered 09/30/20 12:40:09   Desc Main
                            Document      Page 11 of 11
